Title: To Thomas Jefferson from Caesar Augustus Rodney, 9 January 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Friday Evg. Jany. 9. 1807.
                        
                        I this moment received the enclosed which I hasten to transmit by the return of the mail 
                  Yours Most
                            Sincerely
                        
                            C. A. Rodney
                            
                        
                    